Citation Nr: 0833888	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-24 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 7, 2004 
for the payment of nonservice connected disability pension.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted nonservice connected disability pension 
benefits.  An effective date of April 7, 2004 was assigned 
based on the date VA received formal notice that the veteran 
was paroled.  

A November 2006 statement was received from the veteran 
indicating that he had relocated to Denver, Colorado and that 
he wanted a hearing.  The veteran was scheduled for an RO 
hearing in January 2007, but failed to appear.  The veteran's 
claims file was subsequently transferred to the RO in Denver, 
Colorado and the RO sent the veteran a letter in April 2008 
to his last address of record asking him what type of hearing 
he wanted.  The letter was returned as undeliverable.  The RO 
called the phone number on record for the veteran and left a 
message for the veteran to provide VA with his latest address 
of record, but he did not respond.  The veteran has a 
responsibility to keep VA apprised of his whereabouts.  In 
this case, he has not done so.  The RO has made reasonable 
efforts to contact the veteran with respect to his hearing 
request, but without valid contact information his request 
cannot be met.

The veteran had been represented by the Texas Veterans 
Commission but after his transfer does not presently have a 
representative.  

The veteran submitted a request for an earlier effective date 
for his increase in service-connected benefits in July 2005 
(which would include his increased ratings for 
hyperthyroidism and a left knee disability that were granted 
in March 2004).  He also requested a waiver of overpayment of 
benefits in February 2007.  These matters are referred to the 
RO.


FINDING OF FACT

VA received notice on March 30, 2004 of the veteran's parole 
from prison.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
30, 2004, but no earlier, for the payment of nonservice 
connected disability pension are met. 38 U.S.C.A. §§ 5110, 
5111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.31, 3.400, 
3.666 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, which is later.  38 C.F.R. § 3.400.

If any individual to or for whom pension is being paid under 
a public or private law administered by the Department of 
Veterans Affairs is imprisoned in a Federal, State or local 
penal institution as the result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  38 C.F.R. § 3.666.

Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice.  38 U.S.C.A. 
§ 3.666(c)

The veteran applied for nonservice connected pension benefits 
in April 2003.  The RO granted this claim in March 2004 and 
sent notice to the veteran in April 2004.  The notice letter 
indicated that records showed the veteran was convicted of a 
felony and was imprisoned in the Colorado Department of 
Corrections, effective November 1998.  The veteran did not 
notify VA within 1 year following his release.

A March 30, 2004 report of contact notes that a person from 
the Colorado Department of Corrections informed VA that the 
veteran was given parole in February 2002.  The veteran 
submitted his official parole document showing he was paroled 
in February 2002, which document was received by the RO on 
April 7, 2004.  

The veteran asserts that the effective date of his nonservice 
connected pension benefits should be earlier than provided, 
given that he was paroled in February 2002.  However, as he 
did not notify VA within 1 year following his release, the 
veteran is not entitled to receive nonservice connected 
pension benefits until VA was notified that he was no longer 
in prison.  While VA did not receive a copy of the official 
parole document until April 7, 2004, an official from the 
Colorado Department of Corrections notified VA of his parole 
on March 30, 2004.  This constitutes notice and an effective 
date of March 30, 2004 is warranted.  An effective date 
earlier than this is not permitted under the law.

VA's duty to notify and assist are not applicable to the 
veteran's claim of entitlement an earlier effective date for 
nonservice-connected pension benefits due to parole status, 
because this claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Prinicipi, 16 Vet. App. 534, 542 (2002). 


ORDER

Entitlement to an effective date of March 30, 2004, but no 
earlier, for the payment of nonservice connected disability 
pension is granted, subject to the rules and payment of 
monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


